DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The action is in response to the application filed on 12/04/2020. Claims 1-15 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites the limitation “further comprising a light shielding portion stacked on the light detecting portion and blocking light”. It is unclear as to what is meant by “blocking light” and whether that pertains to the “oxygen blocking film” recited in claim 10, in which case there is an antecedent basis issue, or whether applicants means to recite “and blocks light”. As such the claim is indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Development of a Patch-Type Flexible Oxygen Partial Pressure Sensor” (hereinafter referred to as “Katayama”), in view of US 20170337412 A1 (hereinafter referred to as “Bhat”), US 20190313954 A1 (hereinafter referred to as “Yoo”), and US 20070172392 A1 (hereinafter referred to as “Sen”).
Regarding claim 1, Katayama, a patch type flexible oxygen partial pressure sensor, teaches a transcutaneous oxygen partial pressure sensor (title; abstract) comprising:
an oxygen sensing film having one surface in contact with a skin (paragraph 3 of the introduction section; as shown in Figure 1);
a light detecting portion including a light emitting portion which is positioned above a surface opposite to the one surface of the oxygen sensing film and includes an LED (paragraph 3-4 of the introduction section; as shown in Figure 1), and a light-receiving portion (paragraph 3-4 of the introduction section; as shown in Figure 1); but does not explicitly teach includes using a micro-light emitting diode and an organic photodiode; and a heater portion positioned between the oxygen sensing film and the light detecting portion, and supplying thermal energy to the skin in contact with the oxygen sensing film.
However, Bhat, an optical sensor device, teaches using micro-LEDs (paragraph [0026]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katayama, to use micro-LEDS, as taught by Bhat, because micro-LEDs require a reduced energy requirement.
Further, Yoo, a bioinformation detecting sensor, teaches using organic photodiodes (paragraphs [0021], [0059]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katayama, in view of Bhat, to use organic photodiodes, as taught by Yoo, because doing so provides a photodetector means of detecting light.
Finally, Sen, teaches a heater portion positioned between the oxygen sensing film and the light detecting portion, and supplying thermal energy to the skin in contact with the oxygen sensing film (paragraphs [0052]-[0054]; as shown in Figure 8A-B, 9). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katayama, in view of Bhat and Yoo, to have a heater portion, as taught Sen, because the increased skin temperature results in elevated perfusion to the area under the sensor film (paragraph [0052]; as taught by Sen).
Regarding claim 5, Katayama, in view of Bhat, Yoo, and Sen, teaches wherein the heater portion heats the skin in contact with the oxygen sensing film to a temperature of 40° C. to 50° C (paragraph [0052]; as taught by Sen).
Regarding claims 6, Katayama, in view of Bhat, Yoo, and Sen, teaches wherein the light detecting portion includes the light emitting portion stacked on the heater portion and the light-receiving portion stacked above the light emitting portion, and further includes an optical filter positioned between the light emitting portion and the light-receiving portion (paragraphs [0039]-[0041]; as taught by Sen).
Regarding claim 7, Katayama, in view of Bhat, Yoo, and Sen, teaches wherein the light emitting portion includes a transparent substrate (as shown Figure 1; as taught by Kayatama) and an array in which micro-LEDs are arranged on the transparent substrate (paragraph [0026]; as taught by Bhat),
the transparent substrate being made of a flexible light-transmitting material (as shown in Figure 1; as taught by Katayama).
Regarding claim 12, Katayama, in view of Bhat, Yoo, and Sen, teaches further comprising a light shielding portion stacked on the light detecting portion and blocking light (154; paragraph [0054]; as taught by Sen). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katayama, in view of Bhat and Yoo, to have a light shielding portion, as taught by Sen, because doing so prevents unwanted light to be detected.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, in view of Bhat, Yoo, and Sen, as applied to claim 1 above, and further in view of “Flexible transparent film heaters using a ternary composite of silver nanowire, conducting polymer, and conductive oxide” (hereinafter referred to as “Park”).
Regarding claim 2, Katayama, in view of Bhat, Yoo, and Sen, teaches a heater, but does not explicitly teach wherein the heater portion includes a transparent conductor generating Joule heat.
However, Park teaches wherein the heater portion includes a transparent conductor generating Joule heat (introduction). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katayama, in view of Bhat, Yoo, and Sen, to have a transparent conductor, as taught by Park, because doing so provides an effective conductor. (introduction)
Regarding claim 3, Katayama, in view of Bhat, Yoo, Sen, and Park, teaches wherein the heater portion includes a transparent conductive oxide (introduction; as taught by Park).
Regarding claim 4, Katayama, in view of Bhat, Yoo, Sen, and Park, does not explicitly teach wherein the heater portion has a thickness of 10 μm to 100 μm.
However, It would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to have the heater portion has a thickness of 10 μm to 100 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, in view of Bhat, Yoo, and Sen, as applied to claim 1 above, and further in view of US 20200091450 A1 (hereinafter referred to as “Kim”).
Regarding claim 8, Katayama, in view of Bhat, Yoo, and Sen, teaches the organic-photodiode (OPD), but does not explicitly teach including an electron transport layer including polyethyleneimine ethoxide and cesium carbonate.
However, Kim teaches transport layer including polyethyleneimine ethoxide and cesium carbonate (paragraph [0066]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katayama, in view of Bhat, Yoo, and Sen, to have an electron transport layer, as taught by Kim, because doing so provides a path for electrons.
Regarding claim 9, Katayama, in view of Bhat, Yoo, Sen, and Kim, teaches wherein the electron transport layer has a first region including polyethyleneimine ethoxide and a second region doped with the first region and including cesium carbonate (paragraph [0066], [0071], [0074], [0077]; as taught by Kim).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, in view of Bhat, Yoo, and Sen, as applied to claim 1 above, and further in view of US 20150182166 A1 (hereinafter referred to as “Evans”).
Regarding claim 10, Katayama, in view of Bhat, Yoo, and Sen, teaches a oxygen sensing film and a heater, but does not explicitly teach further comprising an oxygen blocking film and having light transmittance.
However, Evans teaches an oxygen blocking film and having light transmittance (paragraph [0079]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katayama, in view Bhat, Yoo, and Sen, to have an oxygen blocking film, as taught by Evans, because doing so prevents room oxygen (paragraph [0079]; as taught by Evans).
Regarding claim 11, Katayama, in view of Bhat, Yoo, Sen, and Evans, teaches wherein the oxygen blocking film includes polyvinylidene chloride (paragraph [0079]; as taught by Evans).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, in view of Bhat, Yoo, and Sen, as applied to claim 1 above, and further in view of US 20160135723 A1 (hereinafter referred to as “Kahlman”).
Regarding claim 13, Katayama, in view of Bhat, Yoo, and Sen, teaches herein the oxygen sensing film contains a polymer matrix including phosphor (paragraphs 3-4 of the introduction section; as shown in Figure 1), but does not explicitly teach a phosphor and a scattering material.
However, Kahlman teaches the polymer matrix including a scattering material (paragraph [0064]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Katayama, in view of Bhat, Yoo, and Sen, to have a scattering material, as taught by Kahlman, because doing so prevents unwanted interferences outside of the intended sensor range (paragraph [0064]; as taught by Kahlman).
Regarding claim 14, Katayama, in view of Bhat, Yoo, Sen, and Kahlman, teaches wherein the scattering material includes a titanium dioxide particle (paragraph [0064]; as taught by Kahlman).
Regarding claim 15, Katayama, in view of Bhat, Yoo, Sen, and Kahlman, teaches wherein the titanium dioxide particle has a rutile structure (paragraph [0064]; as taught by Kahlman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792